TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00007-CV


In the Matter of J.W.T.




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
NO. 07-223-J395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Karen Turner, the mother of J.W.T., filed her pro se notice of appeal from
the district court's "Order Affecting Parents" and "Order of Probation" with the trial court clerk on
September 28, 2007, and a copy was filed with this Court on January 4, 2008.  That same day, and
again on April 8, 2008, this Court received notice from the district clerk's office of
Williamson County that Turner had not paid or made arrangements to pay for the clerk's record.  On
April 14, 2008, this Court sent notice to Turner that if she did not submit a status report to this Court
by April 29, 2008, this appeal would be dismissed for want of prosecution.  To date, Turner has not
responded to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 37.3(b), 42.3(b), (c).

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   July 22, 2008